ORDER

Upon consideration of the Joint Petition for Disbarment By-Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of February, 2016,
ORDERED, by the Court of Appeals of Maryland, that Joseph Wheeler Rasnic, Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland, effective immediately, for professional misconduct in violation of Rules 1.15, 5.3 and 8.4 of the Maryland Lawyers’ Rules of Professional Conduct; and it is further,
ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall strike the name of Joseph Wheeler Rasnic from the register of attorneys in this Court and shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State that the name of Joseph Wheeler Rasnic has been so stricken.